                               Case 7:19-cv-07027-KMK Document 13-1 Filed 11/11/19 Page 1 of 2
                                                         Exhibit A to the Complaint
Location: New City, NY                                                                                 IP Address: 69.127.138.248
Total Works Infringed: 26                                                                              ISP: Optimum Online
 Work         Hash                                     UTC                  Site          Published        Registered       Registration
 1            3A3DD7C8DBB7E5B223555D26F27B64B7090A3E57 06/02/2019           Blacked       12/26/2018       02/02/2019       PA0002155307
                                                       15:25:44
 2            07EC80C56B473DD0771AB7D4A3E905994A87A408 07/24/2018           Blacked       07/19/2018       09/05/2018       PA0002135006
                                                       02:55:35
 3            1018A676073B24EB9A7384E7BF56686079E27B27 07/24/2018           Tushy         07/20/2018       09/05/2018       PA0002134598
                                                       02:51:27
 4            16964274EEF2DEB09294CF8A21B1AFBB9CC70842 03/25/2019           Tushy         01/11/2019       01/22/2019       PA0002147904
                                                       13:24:57
 5            223D4DB0ECFA99B84C7510AF336D48C5494E3DF7 09/15/2018           Blacked       08/08/2018       09/01/2018       PA0002119598
                                                       04:04:06
 6            291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32 05/05/2019           Blacked       11/16/2018       11/25/2018       PA0002136637
                                                       13:51:37
 7            2F73A144B780B7D386C021B9DFCA2C674931DEE8 10/02/2018           Blacked       03/21/2018       04/12/2018       PA0002091520
                                                       14:28:02
 8            35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A 07/29/2018           Blacked Raw   07/26/2018       09/01/2018       PA0002119594
                                                       03:00:12
 9            3981818C672261E5A1A0D5B561F7A7FEF98A7805 10/02/2018           Blacked       09/22/2018       11/01/2018       PA0002143419
                                                       13:42:43
 10           3AF342FFAE34E88BB4EDFE585C8B5917F5C64C5E 06/02/2019           Blacked Raw   03/23/2019       04/08/2019       PA0002164877
                                                       15:25:45
 11           435ACBFEE6F7D35AEB73DBED1A165D6A9121AAEB 05/05/2019           Blacked       11/21/2017       01/04/2018       PA0002069353
                                                       13:49:10
 12           44EE8007D31DF8D2883B228679B50BB1595A5667 07/29/2018           Blacked       07/24/2018       09/01/2018       PA0002119589
                                                       03:03:09
 13           4A3136B25E195764C6A5BFB40F2A05BF4D67FC78 03/25/2019           Blacked       10/27/2018       12/10/2018       PA0002145828
                                                       13:26:43
 14           4D29EE018A8F7EFEB2F05420E4FF71A8A314762A 08/16/2018           Blacked       08/13/2018       09/05/2018       PA0002134995
                                                       03:36:56
 15           67D95FCED9B00C108A63588568A4B4CC34737EE5 07/17/2018           Blacked       07/09/2018       08/07/2018       PA0002131818
                                                       04:03:09
 16           74E070565386C10CB521376AFA332D57AE57DE3E 03/25/2019           Blacked       12/01/2018       01/22/2019       PA0002149844
                                                       13:26:26
 17           7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18 03/25/2019           Tushy         01/26/2019       02/22/2019       PA0002155150
                                                       13:29:22
                        Case 7:19-cv-07027-KMK Document 13-1 Filed 11/11/19 Page 2 of 2
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     8031B4A7A5CFCECBC796D4772440BFC5016C11AA   07/29/2018   Blacked       06/24/2018   07/26/2018   PA0002112154
                                                  03:02:17
19     96AEF5CCCC986CCBC629B6F97649BCEBBC0586B2   10/02/2018   Blacked       04/25/2018   06/19/2018   PA0002126642
                                                  13:32:03
20     B038E50CE96EA99AC02E1BCF051643E7314A3667   09/15/2018   Blacked       09/12/2018   11/01/2018   PA0002143426
                                                  16:20:56
21     B72D3C77D269B4C27197B79F5D0E68B4E1A7E096   05/05/2019   Blacked       11/21/2018   01/22/2019   PA0002149833
                                                  13:50:30
22     C2CD33294A80E9042A3D6D2FC6C52861821EFA18   07/17/2018   Blacked Raw   07/16/2018   09/01/2018   PA0002119681
                                                  04:03:18
23     D9D453CA10A11F235D92278E4484BBE5A2B5A9F1   09/15/2018   Blacked Raw   06/26/2018   08/07/2018   PA0002131867
                                                  18:25:27
24     EE4D29BA667E69950AA31279F7FA846BF696BF9D   08/16/2018   Blacked       08/03/2018   09/01/2018   PA0002119596
                                                  03:38:39
25     F4564B01B8BEA3C8E6AF2B2CD6DE955D31637880   06/02/2019   Blacked       12/16/2018   02/02/2019   PA0002154976
                                                  15:37:18
26     FE14ADE82FF2485EC91596EA5FFA5176B048BE2B   09/15/2018   Blacked Raw   07/21/2018   09/01/2018   PA0002119592
                                                  16:22:27
